Case 1:19-cv-21603-RAR Document 112 Entered on FLSD Docket 01/21/2021 Page 1 of 18




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 19-CIV-21603-RAR

   THE TRAVELERS INDEMNITY
   COMPANY OF AMERICA,

          Plaintiff,

   v.

   DEAUVILLE HOTEL PROPERTY LLC,

         Defendant.
   _______________________________/

                ORDER GRANTING IN PART AND DENYING IN PART
           PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND DENYING
            DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT

          THIS CAUSE comes before the Court upon Defendant’s Motion for Partial Summary

   Judgment [ECF No. 64] (“Defendant’s Motion”) and Plaintiff’s Motion for Summary Judgment

   [ECF No. 67] (“Plaintiff’s Motion”). The Court having reviewed the parties’ written submissions,

   the record, and being otherwise fully advised, it is hereby

          ORDERED AND ADJUDGED that Defendant’s Motion is DENIED and Plaintiff’s

   Motion is GRANTED IN PART AND DENIED IN PART as set forth herein.

                                           BACKGROUND

          At the outset, the Court identifies the undisputed facts underlying the parties’ cross-motions

   for summary judgment. This is an insurance coverage dispute arising from an electrical arcing

   incident that occurred on July 25, 2017 at the Defendant Deauville Hotel (“Deauville” or “Hotel”)

   in Miami Beach, Florida. See Pl. Statement of Material Facts [ECF No. 68] (“Pl. SOMF”) ¶ 1.

   The parties seek declaratory judgment as to Plaintiff Travelers Indemnity Company of America’s

   (“Travelers”) first-party coverage obligations under a boiler and machinery insurance policy it
Case 1:19-cv-21603-RAR Document 112 Entered on FLSD Docket 01/21/2021 Page 2 of 18




   issued to Deauville, which was effective February 2, 2017 through October 3, 2017 (“Policy”). 1

   See generally Compl. [ECF No. 1] and Countercl. [ECF No. 7]; see also Pl. SOMF ¶¶ 1, 3.

             The July 25, 2017 electrical arcing incident caused substantial damage to the Hotel and

   resulted in evacuation of the Hotel’s guests, disconnection of power, and closure of the Hotel. See

   Def. Statement of Material Facts [ECF No. 65] (“Def. SOMF”) ¶ 8. Deauville engaged a

   contractor, Property Services Warranty, Inc. (“PSW”), to repair electrical equipment damaged by

   the incident, including replacing a damaged bus duct. See Pl. SOMF ¶ 6. Deauville submitted a

   claim to Travelers for the repair and replacement of the bus duct, additional damages to the

   property, spoilage, mold, and business income losses. See Compl. ¶ 14; Ans. ¶ 14. Travelers does

   not dispute that Deauville is entitled to coverage under the Policy for damage caused by the

   electrical arcing incident and has made approximately $3.5 million in payments towards the loss.

   Pl. SOMF ¶ 16; Def. SOMF ¶ 10; Pl. Resp. to Def. SOMF [ECF No. 76] ¶ 10.

             This leads us to the issues in contention. While processing Deauville’s electrical permit

   application for the replacement bus duct, the City of Miami Beach (“City”) informed Deauville

   that it was also required to build an encasement wall to shield the bus duct. See Pl. Mot., Ex. D

   and E [ECF Nos. 67-4 and 67-5]. On December 12, 2017, Deauville applied for a permit to build

   that wall and the City issued the permit on April 12, 2018. See id. Florida Power and Light

   (“FPL”) also notified Deauville that before it could have permanent power restored, Deauville

   would have to rebuild its transformer vault. See id., Ex. D and F [ECF Nos. 67-4 and 67-6].

             Travelers maintains that these additional requirements imposed by the City and FPL are

   unrelated to damage resulting from the electrical arcing incident—and that Deauville is not entitled

   to coverage for the costs of implementing those requirements. See Compl. ¶ 38; Pl. Mot. at 4.



   1
       The Policy is attached as Exhibit 1 to the Complaint. See [ECF No. 1-1].

                                                  Page 2 of 18
Case 1:19-cv-21603-RAR Document 112 Entered on FLSD Docket 01/21/2021 Page 3 of 18




   Deauville, on the other hand, insists that the need to reconstruct the transformer vault stems from

   damage caused by the electrical arcing incident, and Travelers is therefore required to cover the

   costs of reconstructing the vault, as well as the Hotel’s business income losses through the date

   when the Hotel’s electrical system is restored to its pre-loss condition. See Countercl. ¶¶ 31, 62.

          On May 29, 2020, the parties filed cross-motions for summary judgment. Travelers seeks

   summary judgment on all five counts asserted in its Complaint, whereas Deauville seeks summary

   judgment on Travelers’ Eighth Affirmative Defense and partial summary judgment on its

   Counterclaim. See generally Def. Mot. and Pl. Mot. The cross-motions for summary judgment

   center on three issues: (1) whether Deauville is entitled to coverage for the costs of building the

   encasement wall and reconstructing its transformer vault; (2) whether Travelers appropriately

   determined the “Period of Restoration” for business interruption coverage; and (3) the proper

   interpretation and application of the Policy’s coinsurance percentage for purposes of determining

   business interruption coverage. 2 See id.

                                          LEGAL STANDARD

          Summary judgment is appropriate where “the pleadings, depositions, answers to

   interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

   genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter

   of law.” FED. R. CIV. P. 56(c). In making this assessment, the Court “must view all the evidence

   and all factual inferences reasonably drawn from the evidence in the light most favorable to the

   nonmoving party,” Stewart v. Happy Herman’s Cheshire Bridge, Inc., 117 F.3d 1278, 1285 (11th



   2
     Travelers’ Motion also seeks summary judgment on Counts II and III of its Complaint, which address
   whether Travelers has paid all sums it owes Deauville for spoilage and mold. See Pl. Mot. at 20-21.
   However, in its Reply, Travelers withdraws its motion for summary judgment as to those counts and
   indicates that it intends to voluntarily dismiss them because the parties agree that there is no actual
   controversy concerning coverage for spoilage and mold. See Pl. Reply [ECF No. 84] at 15.

                                               Page 3 of 18
Case 1:19-cv-21603-RAR Document 112 Entered on FLSD Docket 01/21/2021 Page 4 of 18




   Cir. 1997) (citation omitted), and “must resolve all reasonable doubts about the facts in favor of

   the non-movant,” United of Omaha Life Ins. Co. v. Sun Life Ins. Co. of Am., 894 F.2d 1555, 1558

   (11th Cir. 1990) (citation omitted).

          The movant’s initial burden on a motion for summary judgment “consists of a

   responsibility to inform the court of the basis for its motion and to identify those portions of the

   pleadings, depositions, answers to interrogatories, and admissions on file, together with the

   affidavits, if any, which it believes demonstrate the absence of a genuine issue of material fact.”

   Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1115 (11th Cir. 1993) (alterations and internal quotation

   marks omitted) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). Once the moving party

   has shouldered its initial burden, the burden shifts to the non-moving party to “‘set forth specific

   facts showing that there is a genuine issue for trial,’ not just to ‘rest upon the mere allegations or

   denials of the adverse party’s pleading.’” United States v. Lawrence, 276 F.3d 193, 197 (5th Cir.

   2001) (quoting Resolution Trust Corp. v. Camp, 965 F.2d 25, 29 (5th Cir. 1992)). “The nonmoving

   party must provide more than a mere scintilla of evidence to survive a motion for judgment as a

   matter of law . . . .” Tidwell v. Carter Prod., 135 F.3d 1422, 1425 (11th Cir. 1998).

          The standard of review for cross-motions for summary judgment does not differ from the

   standard applied when only one party files a motion. See Am. Bankers Ins. Grp. v. United States,

   408 F.3d 1328, 1331 (11th Cir. 2005). “Cross-motions for summary judgment will not, in

   themselves, warrant the court in granting summary judgment unless one of the parties is entitled

   to judgment as a matter of law on facts that are not genuinely disputed.” United States v. Oakley,

   744 F.2d 1553, 1555 (11th Cir. 1984) (internal quotations and citations omitted). Thus, a court

   must consider each motion on its own merits, resolving all reasonable inferences against the party

   whose motion is under consideration. See Am. Bankers Ins. Grp., 408 F.3d at 1331.



                                               Page 4 of 18
Case 1:19-cv-21603-RAR Document 112 Entered on FLSD Docket 01/21/2021 Page 5 of 18




                                              ANALYSIS

          a. Coverage for Construction of Encasement Wall and Transformer Vault (Counts
             I and IV of Travelers’ Complaint)

          Travelers argues that the Court should grant summary judgment on Counts I and IV of its

   Complaint because undisputed facts establish that Deauville is not entitled to any additional

   coverage for the costs of building the encasement wall (as required by the City) and reconstructing

   the transformer vault (as required by FPL). See Pl. Mot. at 7-13. In Counts I and IV of the

   Complaint, Travelers seeks a declaratory judgment that it has paid Deauville all sums due under

   Sections A.1. and A.2.m. of the Policy, respectively. See Compl. ¶¶ 39, 67. Section A.1 dictates

   coverage for property damage, providing that Travelers “will pay for direct damage caused by a

   Covered Cause of Loss to Covered Property . . . .” See Policy at 17 (internal quotation marks

   omitted). Section A.2.m. is the Policy’s Ordinance or Law Coverage Extension, which entitles

   Deauville to recover—under certain specified circumstances—up to $250,000 in costs expended

   to comply with a law or ordinance. See id. at 22. The Court will address Travelers’ motion for

   summary judgment on each of these two counts in turn.

             i. Property Damage Coverage (Count I of Travelers’ Complaint)

          The Court agrees with Deauville that fact issues preclude summary judgment on Count I

   of the Complaint, where Travelers seeks a declaration that it has paid all sums due to Deauville

   under Section A.1 of the Policy. As an initial matter, it is unclear from Travelers’ Complaint and

   Motion exactly what additional payments Deauville is seeking and whether those sums are limited

   to the costs of implementing the requirements imposed by FPL and the City. In fact, Deauville

   points out that Travelers only addresses “two of the multiple items of property damage Travelers

   has refused to pay, namely the transformer vault and encasement wall” and does nothing to explain

   its failure to pay the remaining $115,895.86 incurred by Deauville to repair property damage

                                              Page 5 of 18
Case 1:19-cv-21603-RAR Document 112 Entered on FLSD Docket 01/21/2021 Page 6 of 18




   caused by the electrical arcing event, which Deauville itemizes in its Response. See Def. Resp. at

   4. The remaining $115,895.86 includes, for example, amounts paid for engineering services to

   address repairs related to the electrical arcing incident in the fall of 2017. See id.

           Notably, in its Reply, Travelers still fails to meaningfully address these additional items.

   See generally Pl. Reply [ECF No. 84]. It merely states in a footnote, without elaboration, that

   “most, if not all, of the engineering costs claimed in Defendant’s Response would be addressed by

   a ruling on the coverage issue presented by Travelers’ motion.” See id. at 2, n.1. The Court cannot

   declare that Travelers has paid Deauville all sums owed for direct property damage from the

   electrical arcing incident when Travelers fails to explain why the costs itemized in Deauville’s

   Response are not covered by the Policy. Therefore, even if the Court were to conclude that

   Travelers is not required to cover the costs of repairing the transformer vault and encasement wall,

   Travelers has provided insufficient information for the Court to make a definitive finding that

   Travelers has paid all sums due to Deauville under Section A.1 of the Policy for repairs relating

   to the electrical arcing incident.

           Further, genuine issues of material fact exist as to whether the electrical arcing event caused

   direct damage to the transformer vault. Travelers contends that because the need to reconstruct

   the transformer vault was not caused by the electrical arcing incident, the only possible coverage

   for the vault reconstruction is the Ordinance and Law Extension—and that Travelers has already

   paid Deauville the $250,000 maximum under that section of the Policy. See Pl. Mot. at 11; Compl.

   ¶ 66. To support its position that the vault reconstruction was unrelated to the electrical arcing

   incident, Travelers cites to a November 2, 2017 email from FPL notifying Deauville that “[f]rom

   an increase in loading stemming from new equipment installations over the years[,] the total

   loading on the vault now requires an increase in transformer size and an update to the throw over



                                                Page 6 of 18
Case 1:19-cv-21603-RAR Document 112 Entered on FLSD Docket 01/21/2021 Page 7 of 18




   inside.”   See Pl. Mot. at 8, Ex. F [ECF No. 67-6].                 Travelers insists that there are no

   communications or testimony from FPL indicating that the need for the vault expansion was

   related to the arcing incident. See id. at 8.

           However, Deauville has presented more than a “mere scintilla” of evidence to support a

   jury question regarding the reasons for needing to reconstruct the transformer vault. Deauville

   cites an analysis by its engineering expert stating that the electrical arcing event caused damage to

   the transformer vault. See Def. Resp., Ex. E, Aff. of James Christopher Raeburn [ECF No. 77-5].

   Deauville also cites to testimony from FPL’s Corporate Representative, Joel Garcia, describing

   damage to insulation on FPL’s secondary neutral conductor in the vault room, melted insulation

   on FPL jumper cables inside the vault, and damage to the concrete ceiling within the vault. See

   Def. Resp. at 6. Although Mr. Garcia does not identify the electrical arcing event as the cause of

   that damage, he acknowledges that the damage is not referenced in pre-loss vault inspection logs

   from 2013, 2014, or January 15, 2017. See id. Mr. Garcia further testified that but for the electrical

   arcing event, FPL would not have instructed Deauville to reconstruct its vault. See id. at 7. Finally,

   Deauville cites a portion of Mr. Garcia’s deposition where he is shown a letter from the City

   indicating that the requirement to reconstruct the vault was “not due to Florida Building Code or

   local ordinances.” See id. at 8. Considering the conflicting evidence presented by the parties and

   the highly fact-specific and technical nature of determining whether the arcing incident damaged

   the vault, the Court finds that summary judgment on this issue is not warranted. 3


   3
     The Court notes that the parties’ briefs focus mainly on the transformer vault and do very little to address
   their dispute over coverage for the encasement wall. Neither Travelers’ Motion nor Deauville’s Response
   specify which portion of the Policy Deauville is claiming provides coverage for the construction of the
   encasement wall. In its Response, Deauville argues that the construction of the encasement wall was not
   required by any law, ordinance, or rule—and that coverage for it is therefore not precluded or limited by
   the Policy’s Law and Ordinance provisions. See Def. Resp. at 10-11. However, Deauville offers no
   explanation for why construction of the encasement wall would otherwise be covered under the Policy if it
   did not result from a law, ordinance, or ruling. Given the parties’ wholly underdeveloped briefing on this

                                                   Page 7 of 18
Case 1:19-cv-21603-RAR Document 112 Entered on FLSD Docket 01/21/2021 Page 8 of 18




           Accordingly, Travelers’ motion for summary judgment on Count I is DENIED.

             ii. Law and Ordinance Extension (Count IV of Travelers’ Complaint)

           The Court now turns to whether Travelers is entitled to summary judgment on Count IV of

   its Complaint, which seeks a declaration that Travelers has paid all sums due under the Policy’s

   Ordinance or Law Coverage Extension. See Compl. ¶ 67. Travelers asserts that when Deauville

   notified it of “the actions of the City of Miami Beach and FPL regarding additional requirements

   . . . Travelers investigated the matter and paid the full amount of the limit applicable to this

   coverage extension”—i.e., $250,000. Pl. Mot. at 11; see also id., Ex. H, Letter from Mike Dotson

   dated July 23, 2018 [ECF No. 67-8].

           Deauville maintains that Travelers improperly classified expenses for the vault

   reconstruction and encasement wall, among other items, as Law and Ordinance damages, “but paid

   nothing towards them.” Def. Resp. at 9. Deauville states that instead, “Travelers paid its $250,000

   Law and Ordinance policy limits towards Deauville’s business interruption losses.” Id. However,

   the Ordinance or Law Coverage Extension states that “the most [Travelers] will pay under this

   Coverage Extension for the sum of all covered expenses, including loss covered under any

   applicable Business Income or Extra Expense coverage” is the $250,000 Law and Ordinance limit.

   Policy at 23, Section A.2.m.(5) (emphasis added). Therefore, the fact Travelers paid $250,000

   under the Ordinance or Law Coverage Extension to cover business interruption losses does not

   preclude summary judgment on Count IV.

           The key question is whether summary judgment on Count IV is appropriate even though,

   as discussed above, fact issues prevent a finding at this stage that Deauville’s reconstruction of the



   issue—and the fact that there are separate grounds for denial of summary judgment on Count I—the Court
   will not analyze the availability of coverage for construction of the encasement wall under Section A.1 of
   the Policy.

                                                 Page 8 of 18
Case 1:19-cv-21603-RAR Document 112 Entered on FLSD Docket 01/21/2021 Page 9 of 18




   transformer vault was due to a law, ordinance, regulation, or ruling—and not damage caused by

   the electrical arcing incident. The Court understands Count IV to be seeking only a declaration

   that Travelers does not owe more under Section A.2.m than the $250,000 it has already paid.

   Regardless of whether Travelers appropriately classified the costs of the vault reconstruction and

   wall encasement as Law and Ordinance expenses, Travelers would not owe more under Section

   A.2.m. of the Policy than the $250,000 limit for that section, which it has already paid.

          Accordingly, Travelers’ motion for summary judgment on Count IV is GRANTED.

          b. Business Interruption Coverage (Count V of Travelers’ Complaint; Deauville’s
             Motion for Partial Summary Judgment)

          Both Deauville and Travelers seek summary judgment with respect to the proper

   interpretation of the Policy’s business interruption coverage provisions. The Policy’s Business

   Income Coverage Extension states, in pertinent part, as follows:

                  (1)     We will pay:

                         (a)     Your actual loss of “Business Income” from a total
                  or partial interruption of business during the “Period of
                  Restoration”; and

                         (b)     The additional necessary expenses you incur during
                  the “Period of Restoration,” over and above the expenses that you
                  normally would have incurred, to reduce or avert the amount of loss
                  under this Coverage Extension. We will pay for such expenses only
                  to the extent that they do not exceed the amount of loss that
                  otherwise would have been payable under this Coverage Extension.

   See Policy at 17, Section A.2.a.

          Under the Policy, the Period of Restoration begins at the time of the “Breakdown” (here,

   the electrical arcing incident) and ends on the earlier of: (a) thirty days “after the date when the

   property at the Covered Premises should be repaired, rebuilt, or replaced with reasonable speed

   and similar quality,” or (b) “[t]he date when business is resumed at a new permanent location.”



                                              Page 9 of 18
Case 1:19-cv-21603-RAR Document 112 Entered on FLSD Docket 01/21/2021 Page 10 of 18




   Id. at 38, Section F.19. The Period of Restoration does not include “any increased period required

   due to the enforcement of any ordinance or law that . . . [r]egulates the construction, use or repair,

   or requires the tearing down of any property . . . .” Id.

          The Policy’s business interruption coverage is also subject to a Business Income

   Coinsurance provision. Id. at 31, Section E.1.m. (“Coinsurance Provision”). The Coinsurance

   Provision essentially states that to the extent Deauville underinsured itself—as determined by a

   formula set forth in the provision—Travelers’ obligation to pay Deauville’s business income losses

   is reduced. Id.

          The parties’ dispute with respect to the Policy’s business interruption coverage provisions

   centers on two issues: (i) whether Travelers appropriately determined the Period of Restoration;

   and (ii) whether Travelers properly calculated the coinsurance percentage.

             i. Period of Restoration (Count V of Travelers’ Complaint)

          Travelers argues that it is entitled to summary judgment on Count V of its Complaint,

   which seeks a declaration that Travelers paid all sums due to Deauville under the Policy for

   business income losses related to the July 25, 2017 electric arcing event. See Compl. ¶ 86; Pl.

   Mot. at 13-20. Travelers asserts that all repair work from the electrical arcing event was completed

   by December 20, 2017—and that Travelers therefore properly determined that the Period of

   Restoration ended 30 days after that (i.e., on January 19, 2018). Id. at 14. Travelers thus maintains

   that it is not required to pay Deauville for business income losses beyond that date.              Id.

   Specifically, Travelers asks the Court to reject Deauville’s position “that the Period of Restoration

   should be calculated based on 1) the date on which the permits [Deauville was] required to pull

   from the City of Miami Beach were ‘closed,’ which in this case was August 1, 2018; or 2) the date

   when permanent power is restored to the hotel, which in this case is some date in the future.” Id.



                                              Page 10 of 18
Case 1:19-cv-21603-RAR Document 112 Entered on FLSD Docket 01/21/2021 Page 11 of 18




          To interpret the Policy’s definition of “Period of Restoration,” the Court applies Florida

   law on the interpretation of insurance contracts. See Hyman v. Nationwide Mut. Fire Ins. Co., 304

   F.3d 1179, 1186 (11th Cir. 2002); Century Sur. Co. v. Kid’s Club Preschool, Inc., No. 10-CV-539,

   2011 WL 13118599, at *1 (N.D. Fla. May 28, 2011). “In construing an insurance contract, it is

   well-settled in Florida that ‘a court must first examine the natural and plain meaning of a policy’s

   language.’” Anderson v. Auto-Owners Ins. Co., 172 F.3d 767, 769 (11th Cir. 1999) (quoting Key

   v. Allstate Ins. Co., 90 F.3d 1546, 1548–49 (11th Cir. 1996)).           “Where the existence or

   nonexistence of coverage is clear from the unambiguous terms of the policy, the court must give

   those terms the effect their plain meaning dictates.” Id. “An unambiguous policy provision is

   enforced according to its terms whether it is a basic policy provision or an exclusionary provision.”

   S.-Owners Ins. Co. v. Easdon Rhodes & Assocs. LLC, 872 F.3d 1161, 1164 (11th Cir. 2017)

   (internal quotation and citation omitted).

          In contrast, where “policy language is susceptible to multiple, reasonable interpretations,”

   the policy is “considered ambiguous and must be interpreted liberally in favor of the insured and

   strictly against the drafter who prepared the policy.” Id. (internal quotation and citation omitted).

   The policy “must actually be ambiguous” to allow for such a construction. Id. (quoting Taurus

   Holdings, Inc. v. U.S. Fid. & Guar. Co., 913 So. 2d 528, 532 (Fla. 2005)). “Courts are not

   authorized ‘to put a strained and unnatural construction on the terms of a policy in order to create

   an uncertainty or ambiguity.’” Id. (quoting Jefferson Ins. Co. of N.Y. v. Sea World of Fla., Inc.,

   586 So. 2d 95, 97 (Fla. 5th DCA 1991)). Indeed, “[t]he mere fact that an insurance provision is

   ‘complex’ or ‘requires analysis’ does not make it ambiguous.” Id. (quoting Swire Pac. Holdings,

   Inc. v. Zurich Ins. Co., 845 So. 2d 161, 165 (Fla. 2003)).




                                                Page 11 of 18
Case 1:19-cv-21603-RAR Document 112 Entered on FLSD Docket 01/21/2021 Page 12 of 18




          Applying these principles here, the Court finds that the Policy’s definition of “Period of

   Restoration” unambiguously excludes the time required to obtain permits from the City. As set

   forth above, the Policy states that the Period of Restoration begins at the time of the Breakdown

   and ends thirty days after the date “when the property at the Covered Premises should be repaired,

   rebuilt, or replaced with reasonable speed and similar quality.” Policy at 38, Section F.19. The

   Policy expressly excludes from the Period of Restoration “any increased period required due to

   the enforcement of any ordinance or law that . . . [r]egulates the construction, use or repair, or

   requires the tearing down of any property.” Id.

          Deauville maintains that “[t]he period of time to comply with permitting requirements is

   not an increased period; it is just the period—subsumed in the ‘reasonable speed and similar

   quality’ language preceding the limitation provision at issue.” Def. Resp. at 13. The Court

   disagrees. The Policy clearly distinguishes between business income losses resulting from time

   spent repairing the property “with reasonable speed and similar quality,” on the one hand, and

   business income losses associated with “any increased period required” due to enforcement of

   laws and ordinances that regulate property construction and repairs, on the other. Classifying the

   City’s permitting process under the former category is a forced and impractical construction of the

   policy language that ignores the role of permitting in enforcement of municipal code provisions.

   See Land’s End at Sunset Beach Cmty. Ass’n, Inc. v. Aspen Specialty Ins. Co., 745 F. App’x 314,

   318 (11th Cir. 2018) (“The Florida Supreme Court has emphasized the necessity of interpreting

   the ‘terms of an insurance policy . . . in their ordinary sense [to provide] a reasonable, practical

   and sensible interpretation consistent with the intent of the parties.’”) (quoting Siegle v.

   Progressive Consumers Ins. Co., 819 So. 2d 732, 736 (Fla. 2002)).




                                             Page 12 of 18
Case 1:19-cv-21603-RAR Document 112 Entered on FLSD Docket 01/21/2021 Page 13 of 18




           Several courts interpreting similar policy provisions in other jurisdictions have reached this

   same conclusion. For example, in Singh v. Amguard Ins. Co., No. CV160618PSGAJWX, 2017

   WL 2423795, at *4 (C.D. Cal. Feb. 17, 2017), the court concluded that a “Period of Restoration”

   definition nearly identical to the one at issue here unambiguously excluded time spent obtaining

   permits from the city. The court reasoned that the “primary way in which [the city] regulates the

   ‘repair’ of real property in its jurisdiction is through building codes, which require land owners to

   submit engineering plans and calculations to [the city] for approval before issuing permits.” Id.

   In Brandywine Flowers, Inc. v. W. Am. Ins. Co., No. CIV. A. 92C-04-196, 1993 WL 133176, at

   *2 (Del. Super. Ct. Apr. 19, 1993), aff’d, 633 A.2d 368 (Del. 1993), another case with a virtually

   identical Period of Restoration definition, the court reached the same result. The court rejected

   “the notion that enforcement of a law must include affirmative action of some sort” and

   emphasized that “[i]mplementing building standards and withholding permits for construction in

   violation of those standards is how the city carries out the mandate or command of the municipal

   code provisions.” Id. at *3; see also Windowizards, Inc. v. Charter Oak Fire Ins. Co., No. CIV.A.

   13-7444, 2015 WL 1400726, at *6 (E.D. Pa. Mar. 27, 2015) (concluding that “enforcement begins

   with the passing of relevant ordinances and continues with either the granting or denial of a permit,

   or the issuance of a violation.”) (emphasis added). 4

           Although the Court agrees with Travelers that the Period of Restoration does not include

   time required to obtain permits from the City, the Court nevertheless finds that fact issues preclude

   summary judgment on Count V of Travelers’ Complaint. To grant summary judgment for



   4
      Indeed, documents in the record suggest that Deauville understood the permitting process to be a
   mechanism for the City to enforce its laws and ordinances. In a May 31, 2018 letter to Travelers,
   Deauville’s representative states that “[t]he issuance of the permit by the City of Miami Beach is proof that
   Deauville had met any applicable law or ordinance by the city in order to do the work on the electrical vault
   needed to connect permanent power.” See Pl. Mot., Ex. E [ECF No. 67-5].

                                                 Page 13 of 18
Case 1:19-cv-21603-RAR Document 112 Entered on FLSD Docket 01/21/2021 Page 14 of 18




   Travelers on Count V, the Court would have to find that all repair work to property directly

   damaged by the electrical arcing incident was completed by December 20, 2017. However, as

   discussed above in connection with Count I, there are disputed issues of fact regarding whether

   the electrical arcing event caused damage to the transformer vault. The Court therefore cannot

   conclude at this stage that the Period of Restoration excludes the time period of Deauville’s work

   on the transformer vault.

           Accordingly, Travelers’ motion for summary judgment on Count V is DENIED.

             ii. Coinsurance (Deauville’s Motion for Partial Summary Judgment) 5

           Deauville seeks partial summary judgment regarding the interpretation and application of

   the Policy’s Coinsurance Provision, which indicates that business interruption coverage under the

   Policy is subject to a “Coinsurance Percentage.” See Policy at 31, Section E.1.m. The Coinsurance

   Percentage is calculated differently depending on whether the insured has reported “Business

   Income Estimated Annual Values.” Id. Here, it is undisputed that Deauville did not report

   Business Income Estimated Values. Thus, the relevant calculation is as follows:

                   (i)     Divide the Limit of Insurance shown in the Declarations or
                   elsewhere in this Coverage Part for the Business Income Coverage
                   Extension by the “Business Income Actual Annual Value(s)” at the
                   time of the “Breakdown” for all Covered Premises to determine the
                   Coinsurance Percentage. The Coinsurance Percentage is subject to
                   a maximum of 100%;

                   (ii)  Multiply the amount of the Business Income loss by the
                   Coinsurance Percentage determined in paragraph m.(2)(b)(i) above;

                   (iii) Subtract the applicable deductible from the amount
                   determined in paragraph m.(2)(b)(ii) above;


   5
     The coinsurance calculation is also at issue in Count V of Travelers’ Complaint, but as discussed above,
   the Court finds that fact issues preclude summary judgment on that count. Therefore, a finding by the Court
   that Travelers appropriately interpreted the Coinsurance Provision still does not entitle Travelers to the
   declaratory judgment it seeks under Count V.

                                                Page 14 of 18
Case 1:19-cv-21603-RAR Document 112 Entered on FLSD Docket 01/21/2021 Page 15 of 18




                   (iv)   We will pay the amount determined in m.(2)(b)(iii) above or
                   the Limit of Insurance shown in the Declarations or elsewhere in
                   this Coverage Part for Business Income Coverage Extension,
                   whichever is less.

   See id. Section E.1.m.(2)(b); Defendant’s Mot. at 6. 6

           The parties’ core disagreement on the Coinsurance Provision concerns how to properly

   determine the Business Income Actual Annual Value (“BIAAV”). The Policy defines the BIAAV

   as “the ‘Business Income’ values for the 12 months prior to the Breakdown.” See Policy at 36,

   Section F.3. “Business Income” means the:

                   a. Net Income (Net Profit or Loss before income taxes) that would
                      have been earned or incurred; and

                   b. Continuing normal operating expenses incurred, including
                      “Ordinary Payroll.”

   Id. Section F.2. Based on these provisions, Travelers calculated the Coinsurance Percentage as

   follows.    Travelers divided the limit of insurance for business income ($9,000,000) by

   $23,110,372—which Travelers determined to be the total of Deauville’s Net Profit or Loss after

   income taxes plus the normal continuing operating expenses Deauville incurred during the 12

   months prior to the Breakdown (i.e., the period from July 1, 2016 to June 30, 2017). 7 See Pl. Resp.

   at 6. Travelers therefore calculated a Coinsurance Percentage of 38.94%—meaning the percentage

   of the business losses to be borne by Deauville would be just over 61%. See id.




   6
      Under this formula, if the Business Income Actual Annual Value is higher relative to the Limit of
   Insurance, then the Coinsurance Percentage is lower (less than 100%), and Travelers pays less. If the
   Business Income Actual Annual Value is lower relative to the Limit of Insurance, then the Coinsurance
   Percentage is higher (up to a maximum of 100%), and Travelers pays more.
   7
     Travelers excluded certain expenses incurred by Deauville in the 12 months prior to the Breakdown
   because they were the costs of goods sold or costs of sales, which Travelers does not consider “operating
   expenses.” See Pl. Resp. at 6.

                                                Page 15 of 18
Case 1:19-cv-21603-RAR Document 112 Entered on FLSD Docket 01/21/2021 Page 16 of 18




          Deauville takes issue with two aspects of Travelers’ calculation. First, Deauville argues

   that when calculating the BIAAV, Travelers should have included only normal operating expenses

   that would be expected to continue during a business interruption—not the normal operating

   expenses Deauville actually incurred during the 12 months prior to the Breakdown. See Def. Mot.

   at 13. Deauville thus asserts that the BIAAV is $10,590,164. See Def. SOMF ¶ 18. Second,

   Deauville contends that because the $9 million business interruption limit of insurance is based on

   an eight-month policy period, it should be prorated to an annual limit of $13.5 million for purposes

   of the coinsurance calculation, which uses a 12-month period to calculate the BIAAV used in the

   denominator. See id. at 15-17. If a $13.5 million limit is used as the numerator in the coinsurance

   calculation, and Deauville’s BIAAV figure of $10,590,164 is used as the denominator, then

   Deauville would not be considered underinsured and no coinsurance penalty would apply. See id.

   at 17; Def. SOMF ¶¶ 17-22.

          However, the plain language of the Policy does not support Deauville’s interpretation of

   the Coinsurance Provision. The Policy indicates that the BIAAV is determined by using the

   Business Income values “for the 12 months prior to the Breakdown”—meaning that the calculation

   must use the “continuing normal operating expenses” incurred in that period. See Policy at 36,

   Section F.3. The Policy does not specifically define “continuing normal operating expenses.”

   However, a term is not rendered ambiguous simply because it is undefined.                Penzer v.

   Transportation Ins. Co., 545 F.3d 1303, 1306 (11th Cir. 2008) (citing Swire Pac. Holdings, 845

   So. 2d at 165). Rather, as stated above, a policy is ambiguous if it is susceptible to more than one

   reasonable interpretation. Id. Unless a term is ambiguous, it will be given its plain meaning, which

   courts often ascertain by consulting legal and non-legal dictionaries. See Hegel v. First Liberty

   Ins. Corp., 778 F.3d 1214, 1221 (11th Cir. 2015).



                                             Page 16 of 18
Case 1:19-cv-21603-RAR Document 112 Entered on FLSD Docket 01/21/2021 Page 17 of 18




          Deauville posits that the term “continuing” in “continuing normal operating expenses”

   signifies that the expenses that should be considered when determining the BIAAV are those that

   would be expected to continue during a post-loss period of business interruption, rather than those

   normal operating expenses that were incurred continuously during the 12-month pre-loss period.

   See Def. Mot. at 12. The Court disagrees. Neither the definition of BIAAV nor the formula for

   calculating Business Income provide for consideration of the parties’ expectations concerning

   post-loss operating expenses—and the Court cannot read language into the Policy that does not

   exist. See Reuter v. Lancet Indem. Risk Retention Grp., Inc., 262 F. Supp. 3d 1341, 1349 (S.D.

   Fla. 2017). Rather, the Policy unambiguously indicates that the BIAAV is determined based on

   the normal operating expenses that were continuing—i.e., ongoing, constant, or uninterrupted—

   during the 12 months prior to the loss. See Continuing, Black’s Law Dictionary (11th ed. 2019)

   (defining “continuing” as “uninterrupted; persisting” or “not requiring renewal; enduring”).

          The Court further disagrees with Deauville’s contention that this interpretation gives

   “continuing normal operating expenses” one meaning in the context of BIAAV and a different one

   in the context of determining Deauville’s insured loss. In both contexts, the phrase has the same

   meaning—the expenses are simply evaluated for a different time period, which is precisely what

   the Policy specifies. Compare Policy Section A.2.a.(1) (indicating that Travelers will cover

   “actual loss of ‘Business Income’ from a total or partial interruption of business during the ‘Period

   of Restoration’ . . . ” ) with Section F.3 (indicating that BIAAV is determined based on “‘Business

   Income’ values for the 12 months prior to the ‘Breakdown’.”) (emphasis added).

          There is also no support in the Policy for Deauville’s position that the “limit of insurance”

   should be prorated to an annual limit of $13.5 million for purposes of the coinsurance calculation.

   The Policy’s formula for determining the coinsurance percentage expressly states that the



                                              Page 17 of 18
Case 1:19-cv-21603-RAR Document 112 Entered on FLSD Docket 01/21/2021 Page 18 of 18




   numerator is “the Limit of Insurance shown in the Declarations . . . for the Business Income

   Coverage Extension.” See Policy at 32, Section E.1.m.(2)(b). The Limit of Insurance listed in the

   Declarations for the Business Income Coverage Extension is $9,000,000. See id. at 10. It is not

   the Court’s job to rewrite the policy to rectify what Deauville perceives to be an unsound

   mathematical formula—particularly considering that Deauville’s premium was based on the

   parties’ agreed-upon terms.

          Accordingly, Deauville’s Motion for Partial Summary Judgement—which seeks partial

   summary judgment on Deauville’s Counterclaim and summary judgment on Travelers’ Eighth

   Affirmative Defense—is DENIED.

                                           CONCLUSION

          For the foregoing reasons, it is ORDERED AND ADJUDGED that Plaintiff’s Motion for

   Summary Judgment [ECF No. 67] is GRANTED with respect to Count IV and DENIED with

   respect to Counts I and V, and Defendant’s Motion for Partial Summary [ECF No. 64] is DENIED.



          DONE AND ORDERED in Fort Lauderdale, Florida, this 21st day of January, 2021.




                                                       RODOLFO A. RUIZ II
                                                       UNITED STATES DISTRICT JUDGE




                                            Page 18 of 18
